          Case 1:17-cv-01574-RCL Document 98 Filed 06/15/19 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


NATIONAL TRUST FOR HISTORIC                      )
PRESERVATION IN THE UNITED STATES                )
                                                 )
and                                              )
                                                 )
ASSOCIATION FOR THE PRESERVATION                 )
OF VIRGINIA ANTIQUITIES                          )
                                                 )
        Plaintiffs,                              )
                                                 )
               v.                                )   Civ. No. 17-cv-01574-RCL
                                                 )
TODD T. SEMONITE, Lieutenant General             )
Chief of Engineers and Commanding General,       )
U.S. Army Corps of Engineers                     )
                                                 )
and                                              )
                                                 )
ROBERT M. SPEER                                  )
Acting Secretary of the Army                     )
                                                 )
        Defendants.                              )
                                                 )



      PLAINTIFFS’ MOTION FOR ENLARGEMENT OF TIME FOR FILING MOTION FOR
                     ATTORNEY FEES AND COSTS PURSUANT TO
                   THE NATIONAL HISTORIC PRESERVATION ACT




                                             1
          Case 1:17-cv-01574-RCL Document 98 Filed 06/15/19 Page 2 of 4



        Plaintiffs the National Trust for Historic Preservation in the United States and the

Association for the Preservation of Virginia Antiquities (“Plaintiffs”) hereby move for an

enlargement of time to seek attorney fees and costs pursuant to Section 305 of the National

Historic Preservation Act, 54 U.S.C. § 307105.

        The United States Court of Appeals for the District of Columbia Circuit held that

Federal Defendants’ (“Corps’”) decision to approve Surry-Skiffes Creek-Whealton

transmission line project (the “Project”) was arbitrary and capricious, and ordered remand to

this Court “with instructions to vacate Dominion’s permit and direct the Corps to prepare an

environmental impact statement.” Nat’l Parks Conservation Ass’n v. Semonite, No. 18-

5179 (D.C. Cir. March 1, 2019). The Corps filed a petition for panel rehearing and

Dominion filed a petition for panel rehearing and for rehearing en banc. On May 31, 2019,

the Court of Appeals denied en banc review, and the panel ordered the case remanded to this

Court for consideration of “whether vacatur remains the appropriate remedy, including

whether [the Corps and Dominion] have forfeited or are judicially estopped from now

opposing vacatur.” Nat’l Parks Conservation Ass’n, No. 18-5179 (D.C. Cir. May 31, 2019).

        Plaintiffs are entitled to attorney fees and costs under Section 305 of the National

Historic Preservation Act, 54 U.S.C. § 307105, which provides that “in any civil action

brought in any United States District Court…to enforce the provisions of this subchapter, if

such person substantially prevails in such action, the court may award attorney’s fees, expert

witness fees, and other costs of participating in such action as the court deems reasonable.”

Section 305 does not specify a deadline for filing.

        However, Plaintiffs also recognize that (1) remedy proceedings before this Court

will not be complete for several months; and (2) both Plaintiffs and the plaintiff in related




                                               1
          Case 1:17-cv-01574-RCL Document 98 Filed 06/15/19 Page 3 of 4



case number 17-cv-1361 will also seek attorney fees under the Equal Access to Justice Act,

28 U.S.C. §2412, but cannot do so until the Court of Appeals’ judgment becomes final and

non-appealable. Therefore, the interests of judicial economy weigh heavily in favor of

addressing fees and costs after remedy proceedings are complete.

        In view of the above-referenced considerations, and in an abundance of caution,

Plaintiffs therefore request that the time for filing their motion for attorney fees and costs

pursuant to Section 305 of the National Historic Preservation Act be extended to and

including 30 days after the conclusion of the remedy proceedings before this Court.



Respectfully submitted this 14th day of June, 2019.

                                                     /s/ Samuel Kohn___________

                                                 Elizabeth S. Merritt, D.C. Bar No. 337261
                                                 National Trust for Historic Preservation
                                                 2600 Virginia Ave. NW, Suite 1100
                                                 Washington, DC 20037
                                                 202-297-4133
                                                 emerritt@savingplaces.org

                                                 Matthews G. Adams (pro hac vice)
                                                 Samuel Kohn, D.C. Bar No. 1023158
                                                 Dentons US LLP
                                                 One Market Plaza
                                                 Spear Tower, 24th Floor
                                                 San Francisco, CA 94105
                                                 (415) 882-0351
                                                 matthew.adams@dentons.com




                                                2
          Case 1:17-cv-01574-RCL Document 98 Filed 06/15/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE


        I hereby certify that on this 14th day of June, 2019, I caused service of the foregoing

Motion for Enlargement of Time for Filing Motion for Attorney Fees and Costs Pursuant to the

National Historic Preservation Act to be made by filing it with the Clerk of the Court via the

CM/ECF System, which sends a Notice of Electronic Filing to all parties with an e-mail address

of record who have appeared and consented to electronic service. To the best of my knowledge,

all parties to this action receive such notices.




                                                                  /s/ Matthew Adams___________


                                                                                Matthew G. Adams




                                               3
